DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Response to Arguments
Examiner incorporates herein previous Responses to Arguments.
On page 8 of the Remarks, Applicant contends the prior art would only teach or suggest to the skilled artisan “an improved mobile robot system.”  Such an argument seems to misunderstand what the rejection’s rationale says about Applicant’s purported invention.  In short, Wong is not relied upon for teaching a robot and thus Applicant’s argument fails to particularly address the rejection.  Therefore, Applicant’s argument is not probative of error.  
On page 9 of the Remarks, Applicant makes an irrelevant contention about collisions.  Because the argument is not germane to the rationale of the rejection, it is unpersuasive of error.  
On page 9 of the Remarks, Applicant contends Hudnut’s teachings regarding the replacement of conventional checkout scanners in a retail store environment does not “provide a sufficient reason for further modifying” a robot.  First, Applicant makes allegations unsupported by factual evidence.  Attorney arguments and conclusory statements unsupported by factual evidence are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  Second, Applicant’s argument does not address in any way Examiner’s rationale for combining the teachings of the references.  Finally, Applicant’s argument, choosing to start from the perspective that the prior art is teaching a robot rather than a computer vision system used in a retail checkout environment, is disingenuous.  Instead of questioning why would someone modify a robot with a retail checkout stand, why not ask whether someone would modify an automated checkout technology with technology from a robot.  Indeed, combining one robot’s vision system with another robot’s vision system is not as far fetched as Applicant’s absurd perspective would suggest.  Because Applicant’s arguments seem to do little to advance a serious technological discussion about Applicant’s advancement over the prior art, Examiner is unpersuaded of error.
Examiner notes Applicant appears to take issue with the fact that image analysis technology described by computer vision scientists does not find itself limited to retail checkout lines.  Examiner does not share this concern.  Instead, Examiner finds it a desirable characteristic of computer vision technology that image and video processing techniques can work across commercial applications.  Regardless of whether the “environment” matters, both Zitnick and Hudnut demonstrate that image and video processing techniques have been applied in retail checkout environments.  Applicant appears to be over-emphasizing the “intended use” as a distinguishing characteristic of the claimed invention.  Examiner does not find Applicant’s “environment” to be a structural limitation worthy of heightened consideration.  Instead, consistent with MPEP 2103(I)(C), Examiner assigns little limiting effect to those recited features, especially in light of the teachings of Zitnick and Hudnut, both of which described, before Applicant’s filing, the benefits of object recognition in point-of-sale retail check-out environments.  For at least these reasons, Applicant’s focus on the retail environment is not persuasive of patentability.
On page 10 of the Remarks, Applicant makes a process argument about Official Notice.  Rather than get bogged down in a debate about process, Examiner believes refocusing the attention on technological features that one skilled in the art might find inventive is best.  However, Examiner will now offer an abbreviated response.  First, Applicant’s reproduction of Examiner’s rationale contains errors not in the original.  If Applicant is going to quote Examiner, care should be taken to reproduce Examiner’s words as they are originally presented.  Second, Official Notice was not invoked.  Official Notice applies to findings of fact, not law.  Applicant’s Remarks do not identify with specificity any fact that was officially noticed and fails to provide an adequate traversal.  See MPEP 2144.03(C).  The rejection’s rationale is clear that Examiner found the skilled artisan would consider obvious Applicant’s claimed features, which is a conclusion of law.  The underlying factual findings supportive of that conclusion include the prior art’s discussion of unmatched stereo cameras.  Factually, Examiner found the prior art taught unmatched stereo cameras, which means two cameras having different focal lengths (see teachings of Lindskog, cited for the rejection of claim 1).  This factual finding was previously fully supported by the citation to the teachings of Lindskog, so there is no Official Notice presented here.  Perhaps Applicant means to suggest Examiner took too many liberties when concluding short-range focal length has a purpose different than long-range focal length and vice versa.  Really?  Examiner is not allowed to simply describe focal length in his own words unless providing citations to evidentiary sources?  Applicant’s position is untenable and unreasonable.  The following explanation is from Nikonusa.com.  The purple highlighting is a relic and is not intended for emphasis.


    PNG
    media_image1.png
    566
    772
    media_image1.png
    Greyscale

Examiner further notes Applicant’s argument on page 10, stating, “MPEP 2144.03 also makes clear that the Examiner may not reach such a conclusion based on his own understanding and experience.”  Applicant misstates the law.  First, the heading of 2144.03(A) actually says the opposite.  It says it can be appropriate to take Official Notice without documentary evidence.  Second, the MPEP is clear that the Office cannot “rely solely on ‘common knowledge’ in the art without evidentiary support in the record.”  Here, Applicant’s argument is obviously misplaced because, rather than rely solely on common knowledge, there are over 15 prior art references provided by Examiner in the record.  Third, as discussed below, Applicant plucked from the MPEP’s analysis of Zurko a favorable interpretation that ignores the body of jurisprudence, including KSR, that overruled Applicant’s assertion of an overly rigid standard for 35 U.S.C. 103 rejections.  Finally, Examiner is a finder of fact and most of a 103 rejection is a finding of fact or law.1  According to MPEP 2141, an examiner can supply, from common sense, a limitation missing from the prior art.  Furthermore, MPEP 2141 quotes from Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), the quote explaining the use of common sense does not even have to be tethered to a specific teaching or suggestion from a particular reference.  Rhetorically, if Applicant were correct that Examiner cannot rely on his own understanding and experience, then what other basis is possible for the type of supplying-limitations-from-common-sense approach the MPEP sanctions?  Indeed, MPEP 2141 discusses the Supreme Court’s KSR decision (2007) and in KSR, the Court explains the Federal Circuit erred in “applying ‘[r]igid preventative rules that deny factfinders recourse to common sense.’”  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Applicant’s citation to a pre-KSR Federal Circuit opinion (Zurko) is likely just the type of caselaw the Supreme Court is criticizing in KSR.  Once more, MPEP 2141 explains KSR endorsed pre-KSR decisions “that had condoned the use of particular examples of what may be considered common sense or ordinary routine practice.”  The way the Office handles examiners taking Official Notice of certain facts is to afford applicants an opportunity to traverse the factual assertion.2  For example, if available, Applicant could point to evidence in the record to contradict a factual assertion or “an applicant must specifically point out the supposed errors in the examiner’s action, which would including stating why the noticed fact is not considered to be common knowledge or well-known in the art.”3  Applicant failed to point to contradictory evidence and failed to make more than a generalized complaint.  Applicant did not specifically explain why any of the noticed facts are not considered common knowledge.  For these reasons, Applicant’s argument is unavailing.
Other claims are not argued separately.  Remarks, 10.
Election/Restrictions
Newly submitted Claim 30 is restricted as being directed to a method in logistical processing environment which is independent of the originally claimed object recognition device.  Because Applicant has received an action on the merits, the previously claimed subject matter has been constructively elected by original presentation.  Accordingly, claim 30 is withdrawn from consideration as being directed to a non-elected invention.  See MPEP 821.03 and 37 CFR 1.142(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–7, 9, 10, 12, 14, 16, 22, 24, and 27-–29 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2013/0226344 A1), Karvounis (US 2015/0304634 A1), Horita (US 2015/0262346 A1), Lindskog (US 2016/0360091 A1), and Hudnut (US 2005/0189412 A1).
Examiner notes the crux of the supposed invention appears to be deskewing images of check-out items at a point-of-sale so that object recognition can be realized.  Examiner notes Zitnick (US 2007/0179921 A1) teaches taking account of the skew of the imaged objects for recognizing retail items (see e.g. ¶¶ 0008, 0054, and 0076 and Figs. 11, 15A, and 15B).
Regarding claim 1, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests a method of identifying an object in a retail checkout environment, the method comprising: capturing a first image via a first camera module of a camera system, the first camera module having a first depth-of-field of a scene containing an object in the retail checkout environment; capturing a second image via a second camera module of the camera system, the second camera module having a second depth-of-field of the scene containing the object in the retail checkout environment (Wong, ¶ 0209:  teaches stereo cameras; Applicant’s published paragraph [0023] explains the first and second images are stereo image pairs; Examiner interprets Applicant’s “environment” in which a picture it taken to have little limiting effect, especially in this art, and is interpreted as little more than an “intended use” recitation; Hudnut, Fig. 1:  illustrates a retail checkout environment wherein cameras are used to take pictures of items for purposes of automated checkout using object recognition technology), wherein the first depth-of-field and the second depth-of-field are different (Examiner interprets this limitation consistent with paragraph [0028] of Applicant’s published Specification, which explains the different depths of field are the result of different focal lengths for each camera of the stereo pair; Lindskog, ¶ 0020:  teaches stereo camera arrangements can be matched or unmatched, wherein unmatched means the two cameras have different focal lengths); extracting features of the object from each of the first and second images (Applicant’s original claim 5 explains this is SIFT; Wong, ¶ 0209:  teaches SIFT for feature detection); correlating the first image with the second image using the extracted features from the respective images; calculating depth of the extracted features in each of the first image and the second image for each correlated feature identified by the correlating (Applicant’s published paragraph [0052] explains SIFT is used for stereo correspondence, which is used to compute depth; Wong does not explicitly teach using extracted features for stereo correspondence matching; Karvounis, ¶ 0095:  teaches stereo correspondence matching between stereo images can be achieved by correlating feature descriptors derived using SIFT and also teaches the stereo correspondences compute disparities which are used to determine depth); selecting, based on depth information, at least one region-of-interest from the scene inclusive of the object (Wong, ¶ 0174:  teaches a 3-D image sensor (i.e. includes depth dimension) that defines a target region (a target region being a region of interest); see also Wong, ¶ 0026; Examiner notes an object detected within a scene can be considered a region of interest in the art; see e.g. Kis, listed under the Conclusion Section of this Action; Wong, ¶ 0041:  teaches determining a three-dimensional location of an object in a three-dimensional scene, which defines a region of interest inclusive of the object since Wong later (e.g. ¶ 0209) corrects the perspective distortion (skew) of the object for object recognition); determining skew of the region-of-interest based on the depths of multiple points of the extracted features (Wong, ¶ 0209:  teaches SIFT is scale-invariant and rotation invariant (affine-invariant), which means objects are able to be recognized even though the scale or geometric pose of the object changes between images; Horita, ¶¶ 0038 and 0057:  teach a plurality of points are evaluated for detecting surface tilt (i.e. skew) of a region of an image using a stereo camera arrangement wherein the surface tilt is corrected by a deskewing unit); deskewing the region-of-interest based on the determined skew; pattern matching to identify the object using the deskewed object captured in the image (Karvounis, ¶ 0158:  teaches translation and rotation functions for translating an image onto another coordinate system; Wong, ¶ 0209:  teaches SIFT can account for skew and distortion; Neither Wong nor Karvounis explicitly teaches what Horita teaches; Horita, Abstract and ¶¶ 0008 and 0116:  teaches generating a skew-corrected image prior to using SIFT to compensate for deformation to solve the problem of template matching failures; Examiner notes Applicant’s published paragraph [0044] explains the deskewing operation is a mere design choice and is optional); and using information from the identified object to produce a purchase receipt to a customer purchasing the object (Hudnut, ¶ 0067:  teaches using the point-of-sale checkout system to produce a receipt).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, with those of Karvounis, because both references are drawn to the same field of endeavor (stereo matching and ranging for object recognition) and because Karvounis teaches using SIFT for stereo correspondence which can be used with Wong’s stereo camara system and SIFT algorithm.  Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong and Karvounis used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong and Karvounis, with those of Horita, because all three references are drawn to the same field of endeavor (stereo matching and ranging for object recognition) and because Horita teaches using skew correction prior to SIFT for improving SIFT pattern matching. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, and Horita used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, and Horita, with those of Lindskog, because Lindskog teaches that “unmatched” stereo cameras having different focal lengths increases the number of depths at which objects are in focus (Lindskog, ¶ 0002), which the skilled artisan would find advantageous for stereo matching and ranging for object recognition. Thus, the prior art demonstrates that adding the feature of unmatched stereo cameras to the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, and Lindskog used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, Horita, and Lindskog, with those of Hudnut, because pattern and character recognition can improve point of sale checkouts through automation. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, Lindskog, and Hudnut used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, further comprising setting the first camera with the first depth-of-field, and setting the second camera with the second depth-of-field (Wong, ¶ 0209:  teaches stereo cameras; Applicant’s published paragraph [0023] explains the first and second images are stereo image pairs).
Regarding claim 3, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, wherein deskewing the region-of-interest includes virtually rotating the respective camera that captured the images relative to the object to reduce or eliminate skew of the object relative to the camera (Examiner notes warping an image can be conceptually, or abstractly, thought of as moving a camera’s virtual viewpoint; Karvounis, ¶ 0268:  teaches that stereo images that are rectified is the same as thinking of the cameras having virtually moved).
Regarding claim 4, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, wherein pattern matching includes performing a visual pattern recognition to identify one or more features in the deskewed object and comparing the one or more features to a model set for identifying the object (Examiner notes this appears to be AAPA, see Applicant’s published paragraph [0001]; Applicant’s paragraph [0003] explains visual pattern recognition is SIFT; Wong, ¶ 0209:  teaches SIFT for object recognition).
Regarding claim 5, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, wherein extracting features includes performing a scale invariant feature transformation (SIFT) on each of the first and second images (Wong, ¶ 0209:  teaches SIFT for feature extraction).
Regarding claim 6, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 5, further comprising removing outlier features in Y-space (Karvounis, ¶ 0070: teaches removing outliers for algorithms tracking objects; Examiner notes the y-space is just the concept of applying the filter to the output of the algorithm such that the x-space is in the input and the output is the y-space; see under Conclusion Section for additional publications related to this concept).
Regarding claim 7, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 6, further comprising scaling remaining extracted features to a common coordinate space, and using the scaled remaining extracted features to compute depth for each point that is determined to correlate between the first and second images (Wong, ¶ 0209:  teaches SIFT can identify features regardless of scale; Karvounis, ¶ 0095:  teaches stereo correspondence matching between stereo images can be achieved by correlating feature descriptors derived using SIFT and also teaches the stereo correspondences compute disparities which are used to determine depth; Examiner notes finding stereo correspondences, registration, rectification, correlation, mapping or warping onto a common coordinate system, etc. is all synonymous in the art; It is simply the concept of stitching together images representing 3D fields of view onto a composite manifold for all sorts of computer vision applications).
Regarding claim 9, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, further comprising: imaging a structured light source onto the scene; sensing the structured light source on the scene; and determining depth based on the sensed structured light source (Examiner finds the purpose of adding the structured light sensor to the stereo imaging sensors is to achieve redundancy, as explained in Applicant’s published paragraph [0026]; Likewise, Wong, ¶ 0114:  teaches the motivation for including both infrared sensors and stereo sensors is redundancy).
Claim 10 lists the same elements as claim 1, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 3, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists the same elements as claim 5, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 16 lists the same elements as claim 7, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Regarding claim 22, the combination of Wong, Karvounis, Horita, and Lindskog teaches or suggests the checkout system according to claim 10, wherein the first depth-of-field is shallow and the second depth-of-field is deeper relative to each other, and wherein the processing unit is further configured to skip higher resolution features from the second image relative to the lower resolution features of the first image such that the processing unit compares features of the first image with features of the second image that are not skipped (Examiner notes paragraph [0040] of Applicant’s published Specification explains the second camera has a shorter depth of field and paragraph [0042] explains the second camera is the more zoomed in image in which higher resolution features are skipped; Examiner finds it obvious to skip feature matching when stereo matching is unlikely to find a good match; Examiner further finds the skilled artisan would understand that when “unmatched” stereo cameras (differing focal lengths) are used, a high resolution image portion from the short-range camera would mean the imaged object is too close to be adequately imaged in the long-range image thus frustrating any attempt to stereo match between the images).
Regarding claim 24, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method according to claim 1, wherein pattern matching includes decoding a machine-readable indicia identified on the deskewed object for identifying the object, and wherein information from the decoded machine readable indicia is used to produce a purchase receipt to a customer purchasing the object (Hudnut, ¶¶ 0002 and 0045:  teach replacing a conventional UPC scanner in a point of sale implementation with an automated pattern recognition and product identification system; Hudnut, ¶ 0067:  teaches generating a purchase receipt).
Regarding claim 27, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the method of claim 24, wherein the machine-readable indicia is one of a barcode or a digital watermark (Hudnut, ¶¶ 0002 and 0045:  teach replacing a conventional UPC barcode scanner in a point of sale implementation with an automated pattern recognition and product identification system).  
Regarding claim 28, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the checkout system of claim 10, further comprising a handheld scanner including the camera system and the at least one sensor is configured to capture the first image and the second image responsive to a trigger of the handheld scanner being activated (Hudnut, ¶ 0012:  teaches conventional UPC scanning; Examiner takes Official notice that handheld scanners were known prior to Applicant’s priority date and prior to Hudnut such that one skilled in the art reading the teachings of Hudnut would have had in their mind handheld scanners). 
Regarding claim 29, the combination of Wong, Karvounis, Horita, Lindskog, and Hudnut teaches or suggests the checkout system of claim 10, wherein the camera system is disposed at a fixed position at a checkout lane of the retail environment (Hudnut, ¶ 0044:  teaches the objects can be placed on a conveyor belt; see also Hudnut, ¶ 0013).
Claims 8, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Karvounis, Horita, Lindskog, Hudnut, and Yi (US 2011/0085186 A1).
Regarding claim 8, the combination of Wong, Karvounis, Horita, Lindskog, Hudnut, and Yi teaches or suggests the method according to claim 1, further comprising: determining whether the skew is below a skew threshold angle; and if the skew is determined to be below the skew threshold angle, perform pattern matching without deskewing; otherwise, performing deskewing (Yi, Claim 10:  teaches determining whether to perform a deskew operation by comparing a skew angle to a threshold).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Wong, Karvounis, Horita, Lindskog, and Hudnut, with those of Yi, because deskewing is a computationally intensive task that may be advantageously skipped if the skew is so slight as to not affect the ability of the system to recognize objects in the images. Thus, the prior art demonstrates the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Wong, Karvounis, Horita, Lindskog, Hudnut, and Yi used in this Office Action unless otherwise noted.
Claim 17 lists the same elements as claim 8, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Regarding claim 23, the combination of Wong, Karvounis, Horita, Lindskog, Hudnut, and Yi teaches or suggests the method according to claim 1, further comprising:  in response to determining that the skew is below a threshold value, not deskewing the region-of-interest; and in response to determining that the skew is at or above the threshold value, deskewing the region-of-interest (Yi, Claim 10:  teaches determining whether to perform a deskew operation by comparing a skew angle to a threshold).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aviv (US 2014/0267701 A1).  See prosecution history regarding cancelled claims 19 and 20.
Tommasini et al., “Robust Feature Tracking,” Proceedings of the Joint Workshop of AI*IA and IAPR-IC, pages 93–98, April 1998 teaches rejecting spurious features by employing an outlier rejection rule (e.g. Abstract).
Maesschalck et al., “The Development of Calibration Models for Spectrscopic Data Using Principal Component Regression,” 1999.  The publication teaches outliers in x-space and y-space (e.g. Section 9).
MacIntosh (US 2017/0249491 A1) is very relevant to the claims and teaches such features as discarding spurious results (e.g. 0566), structured light (e.g. ¶ 0017), SIFT (e.g. ¶ 0097), watermarking and barcodes at too great an angular skew (e.g. ¶ 0232) as well as many others.
Wnuk (US 2015/0023602 A1) teaches structured light pattern object classification using SIFT and deskewing (e.g. Abstract).
Wang (US 2013/0325244 A1) teaches SIFT can “find distinctive key points that are invariant to location, scale and rotation, and robust to affine transformations (changes in scale, rotation, shear, and position) and changes in illumination (e.g. ¶ 0242).
Graham (US 2013/0027428 A1) teaches deskewing is a well-known image modification technique that is tunable based on thresholds (¶ 0064).
Pfeiffer (US 2015/0319326 A1) teaches stereo correspondence matching methods include SIFT (¶ 0098).
Grauer (US 2018/0203122 A1) teaches multiple patterns projected in a structured light implementation for different depths of field (e.g. ¶¶ 0053 and 0068) and perhaps with different sensors for each depth of field (e.g. ¶ 0085).
Ichihara (US 2017/0332067 A1) teaches a stereo camera arrangement wherein the cameras have different focal lengths (¶ 0003).
Kis (US 2014/0233860 A1) teaches setting a region of interest (ROI) as the region in which an identified object is located (¶ 0085).
Zitnick (US 2007/0179921 A1) teaches taking account of the skew of the imaged objects for recognizing retail items (see e.g. ¶¶ 0008, 0054, and 0076 and Figs. 11, 15A, and 15B).
Wang (US 2006/0202039 A1) teaches camera-based barcode recognition (Title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2141(II) – Section Heading, “Office Personnel As Factfinders.”
        2 MPEP 2144.03.  
        3 Id.